SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


KENNETH COLEMAN,                           : No. 187 EM 2016
                                           :
                   Petitioner              :
                                           :
                                           :
            v.                             :
                                           :
                                           :
HON. CHRIS R. WOGAN,                       :
                                           :
                   Respondent              :


                                      ORDER



PER CURIAM

      AND NOW, this 12th day of January, 2017, the Petition for Writ of Mandamus

and the Application for the Assignment of Counsel are DENIED.

      The Prothonotary is DIRECTED to strike the name of the jurist from the caption